Holmes, J.,
concurring. I concur in the syllabus and the judgment herein, and that part of the opinion which holds that the defendant was not prejudiced by the error of the charge regarding the burden of proof of emotional stress in light of the totality of the evidence overwhelmingly supporting a finding of guilt. However, I disagree with the analysis of the evidence here by the majority which results in the conclusion that such evidence is reasonably supportive of a charge on voluntary manslaughter, and do so for two reasons. First, in my view, the evidence is not supportive of the necessary element of emotional stress occasioned by the immediate circumstances of the parties. The problems between these two persons had occurred over an extended period of time, and on the date of the killing the defendant had initiated the contact after more than a month’s separation. Upon seeing the deceased, the defendant attacked her with a knife.
*15Second, the defendant advanced the affirmative defense of accident, claiming the killing was unintentional. This was a complete defense which would have occasioned an acquittal if believed, and the jury was so charged. As a general rule, the advancement of a complete defense bars the trial court from charging on a lesser included offense. State v. Nolton (1969), 19 Ohio St. 2d 133 [48 O.O.2d 119]. Of course, the court can still charge on a lesser included offense if the state’s evidence would support one, but here the lowest offense shown by the state’s evidence was murder.
Therefore, it would be my conclusion that the defendant had not been entitled to a charge on voluntary manslaughter and, accordingly, any error contained within such charge would not constitute reversible error.
W. Brown and C. Brown, JJ., concur in the foregoing concurring opinion.